DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8-13 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Campbell 5,789,061. As to claims 1 and 8, Campbell discloses a method for manufacturing a reinforced composite laminate comprising the steps of providing a set of stacked plies of pre-preg material laid up forming an XY plane (col. 4, lines 37-44 and the Figures), providing a plurality of elongated carbon pins (col. 4, line 39) comprising a round section with a diameter smaller than 0.5mm (col. 5, lines 29-31), and inserting the carbon pins through the set of stacked plies following a Z direction to withstand out-of-plane loads to obtain a reinforced composite laminate (see the figures).
As to claims 2, 3 and 9, Figs. 1 and 4-6 in Campbell show the claimed features.
As to claim 4, Fig. 1 of Campbell shows the claimed feature.
As to claim 6, Fig. 1 of Campbell shows pins passing through multiple parts to join the parts together.
As to claim 10, Campbell discloses inserting his pins with an ultrasonic hammer at col. 2, lines 64-67 and col. 4, lines 51-65. 
As to claim 11, Campbell discloses in Figs. 1 and 4-6 pins inserted in areas adjacent to the transition areas. 
As to claim 12, Fig. 1 of Campbell shows pins inserted continuously along the XY laminate plane forming a continuous pattern.
As to claim 13, layer 10 in Fig, 1 of Campbell can be considered to be a further composite panel of plies of pre-preg material that is joined to the L-shaped parts 12, and as such, meets the claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell 5,789,061 alone or in view of Bouillon 2004/0175553. Campbell discloses a method for manufacturing a reinforced composite laminate comprising the steps of providing a set of stacked plies of pre-preg material laid up forming an XY plane (col. 4, lines 37-44), providing a plurality of elongated carbon pins (col. 4, line 39) comprising a round section with a diameter smaller than 0.5mm (col. 5, lines 29-31), and inserting the carbon pins through the set of stacked plies following a Z direction to withstand out-of-plane loads to obtain a reinforced composite laminate; see the figures. Campbell discloses the use of carbon pins (col. 4, line 39). It would have been obvious to one of ordinary skill in the art to use any carbon-based material such as bismaleimide resin as the pin material in Campbell depending on end use structural requirements since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Furthermore, Bouillon discloses the use of bismaleimide resin pins [0070] as structural reinforcement in composite aircraft structures [0002]. Therefore, it would have been obvious to one of ordinary skill in the art to use bismaleimide resin pins in the product of Campbell in view of Bouillon since this involves the simple of one known element for another to yield predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell 5,789,061. Campbell discloses a method for manufacturing a reinforced composite laminate comprising the steps of providing a set of stacked plies of pre-preg material laid up forming an XY plane (col. 4, lines 37-44), providing a plurality of elongated carbon pins (col. 4, line 39) comprising a round section with a diameter smaller than 0.5mm (col. 5, lines 29-31), and inserting the carbon pins through the set of stacked plies following a Z direction to withstand out-of-plane loads to obtain a reinforced composite laminate; see the figures. However, Campbell does not specifically disclose the use of his product in aircraft. Campbell does disclose the use of similar stiffener structures in aircraft (col. 1, lines 29-35). Therefore, it would have been obvious to one of ordinary skill in the art to use the stiffener structure of Campbell in aircraft in view of the disclosure at col. 1, lines 29-35. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783